   

i Sy SC ° "5 saa

Case 1:17-cr-00548-PAC Document 159 Filed a tb ag ‘Pad e 4 of 8
pe 0 0 sees LY FILED
UNITED STATES DISTRICT COURT lbw
SOUTHERN DISTRICT OF NEW YORK

 

 

 

---- peeeeeee eee ee eee xX
UNITED STATES OF AMERICA
5-2 17 Cr, 548 (PAC)
~Y-
OPINION & ORDER
JOSHUA ADAM SCHULTE,
Defendant.
~= oe a--= x

HONORABLE PAUL A. CROTTY, United States District Judge:

Defendant Joshua Schulte moves to suppress all document evidence seized from his cell
at the Metropolitan Correctional Center (“MCC”) as well as all evidence recovered from
subsequent warrants that relied upon the writings seized. (Dkt. 97.) The Defendant urges that
suppression is warranted under the Fourth Amendment, the Sixth Amendment, and the doctrine
of attorney-client privilege. (Def. Opening Mot. at 1, Dkt. 98,) Further, the Defendant argues
that the initial searches were conducted in bad faith and that the Government’s solution of
implementing a wall team to conduct a privilege review of Defendant’s documents was
inadequate. (Id. at 14.)

The Government opposes the motion to suppress and to wholesale suppression of the
seized documents. (Gov’t Opp’n, Dkt. 120.) Even if privileged material was seized, the
Government argues, the appropriate remedy is suppression of the privileged material, not blanket
suppression. (Gov’t Opp’n at 66.) Further, the Government contends that the use of the wall
team to review for potential privilege was appropriate, and that it does not intend to introduce
any of the purportedly privileged documents identified by the Defendant. (/d. at 64-65, 72.)

The Court DENIES the Defendant’s motion to suppress the evidence seized from MCC.

 
Case 1:17-cr-00548-PAC Document 159 Filed 10/18/19 Page 2 of 8

BACKGROUND

Defendant Joshua Schulte has been incarcerated in MCC since December 14, 2017.
Between October 2, 2018 and October 26, 2018, the Government obtained multiple warrants to
search for evidence related to offenses allegedly committed by Schulte during his detention in
MCC. The first warrant (“MCC Search Warrant”) authorized law enforcement to search for
“Tajny and all notes, documents, records, correspondence, or materials, in any format and
medium ... pertaining to the unauthorized retention, gathering, and transmission of classified
documents or materials, and the unauthorized removal and retention of classified documents or
materials” (Def. Ex. A, MCC Search Warrant, Attach. A II. A 6.) The warrant also authorized
the seizure of evidence pertaining to contraband cell phones. (/d.)

On October 3, 2018, the FBI searched the MCC premises. During that search,
government agents seized two notebooks labeled “ATTORNEY CLIENT PRIVILEGE” on the
cover and “ATTORNEY CLIENT CONFIDENTIAL” or “ATTORNEY CLIENT PRIVILEGE”
on the inside covers. The notebooks appeared to contain handwritten text possibly written by
Schulte. During that review, the agents identified some writings appearing to be potentially
classified and others which appeared to pertain to Schulte’s defense. (Def. Ex. B, Wall Review
Aff. 73.) The agents stopped the review and consulted with the Government. In 24 hours, the
agents obtained a second warrant, which authorized law enforcement agents (i.c., wall team) who
were not a part of the prosecution team to review the notebooks, segregate out materials deemed
privileged, and provide materials deemed non-privileged to the prosecution team. (Def. Ex. C,
Wall Review Warrant, Attach. A, HI. B ff i-2.) The review of the notebooks was to be
expedited and had to be completed within 48 hours. (id. § 3.) The wall team redacted a

significant portion of the two notebooks. (See Def, Exs, D & E.)
Case 1:17-cr-00548-PAC Document 159 Filed 10/18/19 Page 3 of 8

The MCC search revealed documents including articles discussing Schulte’s case, a
document containing an email account for (‘John Smith”) identified on one of the contraband
cellphones and a password for that account, and a draft document purportedly authored by the
FBI claiming Schulte was not responsible for the leak. (Def. Ex. B, Wall Review Aff. { 3.)

Based in part on these findings, the Government applied for additional search warrants including
the Proton Mail Warrant, the Discovery Laptop Warrant, and the Social Media Warrant. (See
Def. Exs. G, H, J.)

DISCUSSION
I. Execution of the Search Warrant & Attorney-Client Privilege

The Government had probable cause to execute the search warrant and the Defendant
does not challenge that. Rather, the Defendant argues that two notebooks seized from Schulte’s
cell should be suppressed because they exceeded the scope of the search warrant and because the
notebooks were labelled “attorney-client privilege.”!

A. Legal Standard

As an initial matter, “[a] search must be limited to the terms of the warrant.” Bivens v.
Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 394 n. 7 (1971). The

executing officers have discretion “to determine the details of how best to proceed with the

 

‘ Pretrial detainees, like Schulte, retain Fourth Amendment protections sufficient to challenge
searches performed “at the instigation of non-prison officials for non-institutional security-
related reasons.” United States v. Cohen, 796 F.2d 20, 23 (2d Cir. 1986). But just because
pretrial detainees “retain certain constitutional rights does not mean that these rights are not
subject to restrictions and limitations.” Bell vy. Wolfish, 441 U.S. 320, 545 (1979). “The fact of
confinement as well as the legitimate goals and policies of the penal institution limits these
retained constitutional rights.” /d. at 546. Accordingly, although pretrial detainees may have
some residual privacy interests that are protected by the Fourth Amendment courts must weigh
those interests against the requirements of preservation of institutional security and order,
United States v. Willoughby, 860 F.2d 15, 21 (2d Cir. 1988).
Case 1:17-cr-00548-PAC Document 159 Filed 10/18/19 Page 4 of 8

performance of a search authorized by a warrant.” Dalia v. United States, 441 U.S. 238, 257
(1979). It is expected that some innocuous documents will be examined during the course of
executing a search warrant as law enforcement seeks to determine whether those papers are
properly subject to seizure. Andresen v. Maryland, 427 U.S. 463, 482 n.11 (1976). Further, “the
Fourth Amendment is not violated because the officers executing the warrant must exercise some
minimal judgment as to whether a particular document falls within the described category.”
United States v. Riley, 906 F.2d 841, 845 (2d Cir. 1990). “The Government's review need only
be reasonable, not perfect, and law enforcement is given significant latitude in determining how
to execute a warrant.” United States v. Lumiere, No, 16 CR. 483, 2016 WL 7188149, at *6
(S.D.N.Y. Nov. 29, 2016).

“To the extent that the files obtained here were privileged, the remedy is suppression and
return of the documents in question, not invalidation of the search.” Nat'l City Trading Corp. v.
United States, 635 F.2d 1020, 1026 (2d Cir. 1980). Even if law enforcement seizes privileged
material alongside responsive information, the “general remedy for violation of the attorney-
client privilege is to suppress introduction of the privileged information at trial,’ not to order
wholesale suppression.” United States v. Patel, No, 16-CR-798 (KBF), 2017 WL 3394607, at *6
(S.D.N.Y. Aug. 8, 2017) (quoting Lumiere, 2016 WL 7188149, at *6). The party invoking the
attorney-client privilege, has the burden of showing each and every element of the privilege.
United States v. Rivera, 837 F. Supp. 565, 567 (S.D.N.Y. 1993). Because “[o]nly confidential
communications are protected by the attorney-client privilege[,] .... any information given to an
attorney with the expectation that it would be turned over to a third party would not be protected
by the privilege.” Jd. at 569. Additionally, otherwise privileged materials “are not protected if

they relate to client communications in furtherance of contemplated or ongoing criminal or

 
Case 1:17-cr-00548-PAC Document 159 Filed 10/18/19 Page 5 of 8

fraudulent conduct.” Id. at 568 (quoting In re Grand Jury Subpoena Duces Tecum, 731 F.2d
1032, 1038 (2d Cir.1984)).

B. Analysis

The terms of the warrant here included the following description to be seized: “[ajny and
all notes, documents, records, correspondence, or materials, in any format and medium...
pertaining to the unauthorized retention, gathering, and transmission of classified documents or
materials, and the unauthorized removal and retention of classified documents or materials[.]”
(Def. Ex. A, MCC Search Warrant, Attach. A III. A§6.) Thus, to the extent the notebooks
found in Schulte’s cell contained relevant evidence they are undoubtedly in the scope of the
warrant. See Bivens, 403 U.S. at 394 n.7; see also United States v. Hunter, 13 F. Supp. 2d 574,
583 (D. Vt. 1998) (explaining that document searches present the problem of “the intermingling
of relevant and irrelevant material”).

The Defendant cites no authority for the proposition that notebooks self-labelled as
“attorney-client privilege” are categorically immunized from cursory review during a search
pursuant to a warrant. See e.g., United States v. Regan, 706 F. Supp. 1102, 1117 n. 20 (S.D.N-Y.
1989) (holding agent did not exceed scope of warrant by listening to audio cassettes to determine
whether they fell into a category authorized by warrant); United States v. Triumph Capital Grp.,
Inc., 211 F.R.D. 31, 62-63 (D. Conn. 2002) (agents are “not required to assume that document
and file names and suffixes accurately described their contents, and [the agents] acted reasonably
in manually reviewing documents and files to ascertain their relevance”). Nor does the
Defendant cite any authority for the proposition that materials can become privileged by the
simple expedient of labelling them as such. See Fed. Hous. Fin. Agency v. HSBC N. Am.

Holdings, Inc., No. 11 CIV. 6189 DLC, 2014 WL 1327952, at *3 (S.D.N.Y. Apr. 3, 2014)

 
Case 1:17-cr-00548-PAC Document 159 Filed 10/18/19 Page 6 of 8

(“Although the document... bears a footer marking it as privileged, there is an insufficient basis
to conclude that it is privileged. It does not identify itself as prepared by counsel or to obtain
advice from counsel.”). Documents marked privileged can and often do present the challenge of
intermingled relevant and irrelevant (or nonprivileged) material—as they do here. The
notebooks at issue contained evidence that related to Schulte’s illegal transmission of classified
information, such as an email account for (“John Smith”) identified on one of the contraband
cellphones and a password for that account.

The fact that some pages in the notebooks may have contained intermingled irrelevant or
privileged information does not invalidate the search, but instead means those portions of the
notebook may not be used against the defendant. See United States v. Giovanelli, 747 F. Supp.
891, 894 (S.D.N.Y. 1989) (denying blanket suppression where a notebook seized contained
relevant evidence even though it purportedly implicated attorney-client privilege), While it may
be preferable that the agents had noticed the privilege labels on the notebooks and consulted the
prosecution team immediately before conducting any review, it does not follow in these
circumstances—where agents conducted a cursory review to determine relevance—that the
search is invalid, and all evidence must be suppressed. See United States v. Matias, 836 F.2d
744, 747 (2d Cir. 1988) (“the drastic remedy of the suppression of all evidence seized is not
justified unless those executing the warrant acted “in flagrant disregard” of the warrant's
terms.”).

Il. Good Faith and Wall Team Procedure

Further, contrary to the Defendant’s argument, the steps taken the day of the initial search

do not show bad faith. The agents conducting the search alerted the prosecution team the day of

the search that they identified certain documents that may be privileged, and the prosecution

 
Case 1:17-cr-00548-PAC Document 159 Filed 10/18/19 Page 7 of 8

team obtained a second warrant the very same day implementing the wall team procedure to
facilitate review of any potentially privileged materials and the return of the materials within 48
hours. See Patel, 2017 WL 3394607, at *7 (holding that the Government’s use of a wall team to
review privileged materials did not evidence bad faith justifying wholesale suppression). The
warrant here did not require the Government to segregate privileged documents or to appoint a
special master instead of a wall team.” Although the use of the wall team may not be the method
preferred by the Defendant, it does not evidence the sort of bad faith, or flagrant disregard of the
warrant’s limits that would justify wholesale suppression. See Lumiere, 2016 WL 7188149, at
*6 (finding no bad faith and holding “after-the-fact notice of potentially privileged documents
did not render the Government's earlier search unreasonable”).
Tit. Request for Hearing

The Defendant asks in the alternative for a hearing. No hearing is required in these
circumstances, nor does the Court find a hearing would be helpful. Defendant has failed to

demonstrate that any documents are in fact privileged.* In any event, it is not possible at this

 

? Given the classified and highly sensitive nature of this case it is unlikely that appointing a
special master to review documents would have worked or could have been implemented quickly
enough to be a feasible solution here, even if that is the preferable procedure. See Def. Mot. at
14 (citing cases where courts disapprove of the Government’s use of a wall team to protect
attorney-client privilege). The Court also notes that defense counsel in this case has elsewhere
sought to use the wall team for a very similar purpose—where it wished to avoid revealing
defense strategy to the Government trial team.

3 Contrary to Defendant’s suggestion, there is no need to hold a hearing. See Def. Reply at 12
(suggesting the agents can testify to as to the fact that they did not notice notations suggesting
the information was privileged). The Court has determined that given the circumstances,
including the undisputed fact that the Government sought a second warrant the same day of the
search to implement a procedure to “minimize unwarranted intrusion” that the Government has
not acted in bad faith or “in flagrant disregard” of the warrant's terms. See Matias, 836 F.2d at
747.

4 The party asserting the attorney-client privilege bears the burden of establishing its essential
elements. United States v. Mejia, 655 F.3d 126, 132 (2d Cir. 2011). A party invoking the

7
Case 1:17-cr-00548-PAC Document 159 Filed 10/18/19 Page 8 of 8

juncture to determine the applicability of the privilege, as the Court does not know what
documents will be introduced, and the parties have not briefed the issue on a document-by-
document basis. See United States v. Feng Ling Liu, No. 12 CR. 934 RA, 2014 WL 101672, at
*11 (S.D.NLY. Jan. 10, 2014). Significantly, the Government appears to agree in briefing that it
will not be seeking to introduce any documents that the Defendant identifies as privileged. (See
Gov’t Opp’n at 72.) Thus, it is not clear that there is any dispute over documents that will be
introduced. As the case progresses, if the Government intends to or seeks to introduce privileged
documents at trial, then the Defendant can move to suppress any allegedly privileged documents.
See United States v. Schwimmer, 892 F.2d 237, 244-45 (2d Cir. 1989).
CONCLUSION

For the foregoing reasons, the Court DENIES the Defendant’s motion to suppress the
MCC evidence. The Clerk of the Court is directed to terminate Docket 98.
Dated: New York, New York

October |7, 2019

SO ORDERED

ae a
fife g A, ,
fd ge Leake ‘

PAUL A. CROTTY
United States District Judge

 

 

attorney-client privilege must show (1) a communication between client and counsel that (2) was
intended to be and was in fact kept confidential, and (3) was made for the purpose of obtaining
or providing legal advice. Jd.
